Citation Nr: 1114022	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  99-11 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a disability rating higher than 20 percent for a lumbosacral strain prior to April 7, 2009, and a disability rating higher than 40 percent since.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran served on active duty from October 1976 to April 1980.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a September 1998 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  During the pendency of this appeal, the case was transferred to the RO in Togus, Maine, then to the RO in Boston, Massachusetts, and eventually back to the Togus RO.

The Board issued a decision in July 2004 denying the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  Pursuant to a Joint Motion, the Court issued an Order in June 2005 vacating the Board's decision and remanding the claim to the Board for compliance with directives specified.  To comply with the Court's Order, the Board in turn remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.  

After considering additional evidence obtained on remand, the RO in Togus issued a February 2010 decision increasing the rating for the Veteran's low back strain from 20 to 40 percent as of April 7, 2009.  So the rating increase was not made retroactive to the date of receipt of this claim, only instead back to the date of a VA compensation examination showing the disability now meets the requirements for this higher percentage rating.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997) (discussing the three possible effective dates that may be assigned depending on the facts of the case:  (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).


Thus, the issue now before the Board is whether the Veteran was entitled to a rating higher than 20 percent for this disability prior to April 7, 2009, and whether he has been entitled to a rating higher than 40 percent since.

Before making these determinations, however, still additional development of this claim is required.  The Board therefore is again remanding this claim, this time directly to the RO rather than via the AMC since the Veteran is represented by a private attorney.


REMAND

When responding to the RO's decision and Supplemental Statement of the Case (SSOC) most recently issued in February 2010 concerning the rating increase and effective date assigned for the Veteran's low back strain, the Veteran's attorney pointed out there was an additional derivative claim for a total disability rating based on individual unemployability (TDIU), citing Norris v. West, 12 Vet. App. 413, 421 (1999).  See also Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  But the RO recognized this and already adjudicated and denied this additional claim in a decision since issued in August 2010.  So the Veteran has to separately appeal that decision for the Board to additionally consider this derivative claim - including on the only currently viable extra-schedular basis under 38 C.F.R. § 4.16(b) because the low back strain is the Veteran's only service-connected disability and it is not rated as at least 
60-percent disabling to alternatively warrant consideration of a TDIU under § 4.16(a).

In exceptional cases, however, where schedular evaluations are found to be inadequate, the RO also may refer a claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of 
"an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.

In a rather recent precedent case, the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In Thun, the Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id., at 115.  In this step the Court cited to a VA General Counsel Precedent Opinion stating that "when service-connected disability affects employment 'in ways not contemplated by the rating schedule' § 3.321(b)(1) is applicable."  Id.  (quoting VAOGCPREC 6-96 (August 16, 1996)).  The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board, however, may not assign an extra-schedular rating on an initial basis, so not in the first instance.  But the Board must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the schedular criteria do not reasonably describe the Veteran's disability level and symptomatology, the second step of the analysis must be undertaken.  That step, initially taken by the RO, is to determine whether the claimant's exceptional disability picture includes factors such as marked interference with employment or frequent periods of hospitalization.  Thun, at 116.  If this step is answered in the affirmative, then the matter must be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service to undertake the third and final step, to determine whether justice requires assignment of an extra-schedular rating.  Id.


As the Veteran's attorney pointed out in his February 2010 statement, there is evidence in the file suggesting the rating criteria may not reasonably describe the Veteran's disability level and symptomatology concerning his lumbosacral strain, so arguably resulting in the "marked" interference with his employment that is required and contemplated by an extra-schedular rating.  In particular, a May 2009 VA examination report includes a medical opinion that "it is at least as likely as not" that the Veteran's low back disability has resulted in marked interference with employment based on the fact that he was unable to wash dishes (apparently his most recent job) without experiencing significant low back pain.

The Board therefore is remanding this claim for referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of the assignment of an extra-schedular rating.  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Before doing so, however, any records from the Social Security Administration (SSA) that are potentially relevant should be obtained and associated with the claims file for consideration.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  A May 2010 letter in the file from another attorney indicated he was representing the Veteran in a claim for SSA benefits.  And it does not appear that VA has made any attempt to obtain these additional records.  Thus, the RO should attempt to obtain any outstanding SSA records before sending the file to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation.  See 38 C.F.R. § 3.159(c)(2) and (3).  See also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997) (concluding VA has a duty to obtain SSA records when put on notice the Veteran is receiving benefits from this other Federal agency).


Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Obtain the Veteran's SSA records and associate them with the file for consideration.  If these records are unavailable or do not exist, so further attempts to obtain them would be futile, expressly indicate this in the file and, if necessary, notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

2.  Refer this case to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service to determine whether an extra-schedular rating is warranted for the Veteran's service-connected low back strain.  See 38 C.F.R. § 3.321(b)(1).

3.  If a higher rating, whether on a schedular or 
extra-schedular basis, is not granted to the Veteran's satisfaction, send him and his attorney another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


